Order entered April 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01538-CR
                                    No. 05-13-01539-CR

                                JERRY WILLIS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F08-59040-T, F13-70137-T

                                          ORDER
       The Court has before it appellant’s March 25, 2014 motion to supplement the record in

cause no. 05-13-01538-CR and to hold the briefing schedule for both appeals in abeyance. The

clerk’s record filed in cause no. 05-13-01538-CR (trial court no. F08-59040-T) contains a plea

agreement, and a judicial confession from 2009. Moreover, counsel asserted the documents were

needed for preparation of an Anders brief in cause no. 05-13-01538-CR. but counsel did not file

an Anders brief in that case.    Additionally, counsel has now filed briefs for both cases.

Accordingly, the Court DENIES the March 25, 2014 motion as moot.


                                                     /s/   DAVID EVANS
                                                           JUSTICE